DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-3, 7-10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. US PGPub. 2020/0273918. 	Regarding claim 1, Bang teaches a display panel (fig. 10) [0045], comprising:
 	a display plate (110, fig. 10) [0052]; 	an encapsulation layer (210, fig. 10) [0057] disposed on the display plate (110); and 	a color filter substrate (212+211, fig. 10) [0091] disposed on the encapsulation layer (210), wherein the color filter substrate (212+211) comprises a light shielding region (212a-212d, fig. 10; hereinafter called 212) [0091], the light shielding region (212) is provided with a black matrix (212, fig. 10)[0091], and a side wall (214a – 214c, fig. 10; hereinafter called 214) [0156] of each of at least one black matrix unit (212a-212d) in the black matrix (212) is arranged at an inclined angle (δ1- δ3, fig. 10, [0156]) (Bang et al., fig. 10).
 	Regarding claim 2, Bang teaches the display panel according to claim 1, wherein the side walls (214a-214c) of all the black matrix units (212a-212d) in
the black matrix (212) are each arranged at the inclined angle (δ1- δ3, fig. 10, [0159]) (Bang et al., fig. 10, [0159]).
δ1- δ3) is (0°, 90°) (less than 90°, [0156] and [0159]) (Bang et al., [0156] and [0159]). (0°, 90°) is interpreted as between 0° and 90°.
 	Regarding claim 8, Bang teaches a display device (fig. 10) [0045] comprising a display panel (Fig. 10) [0045], the display panel comprising:
	 a display plate (110, fig. 10) [0052]; 	an encapsulation layer (210, fig. 10) [0057] disposed on the display plate (110); and 	a color filter substrate (212+211, fig. 10) [0091] disposed on the encapsulation layer (210), wherein the color filter substrate (212+211) comprises a light shielding region (212a-212d, fig. 10; hereinafter called 212) [0091], the light shielding region (212) is provided with a black matrix (212, fig. 10)[0091], and a side wall (214a – 214c, fig. 10; hereinafter called 214) [0156] of each of at least one black matrix unit (212a-212d) in the black matrix (212) is arranged at an inclined angle (δ1- δ3, fig. 10,  [0156]) (Bang et al., fig. 10).
 	Regarding claim 9, Bang teaches the display device according to claim 8, wherein the side walls (214a-214c) of all the black matrix units (212a-212d) in
δ1- δ3, fig. 10, [0159]) (Bang et al., fig. 10, [0159]).
 	Regarding claim 10, Bang teaches the display device according to claim 8, wherein an inclined groove (color filter 211R, 211G, 211B formed in the groove 214a, 214b, 214v of the black matrix 212a, 212b, 212c, fig. 10; the groove is herein after called the color filter 211 [0090]) is formed between adjacent black matrix units (212a-212d) in the black matrix (212) (Bang et al., fig.10). 	Regarding claim 14, Bang teaches the display device according to claim 8, 
wherein the inclined angle (δ1- δ3) is (0°, 90°) (less than 90°, [0156] and [0159]) (Bang et al., [0156] and [0159]). (0°, 90°) is interpreted as between 0° and 90°.
 	Regarding claim 15, Bang teaches a manufacturing method of a display panel (fig. 10) [0045], comprising following steps:
 	providing a display plate (110, fig. 10) [0052];
 	forming an encapsulation layer (210, fig. 10) [0057] on the display plate (110); 	forming a black matrix (212, fig. 10)[0091] on the encapsulation layer (210); and 	processing a side wall (214a – 214c, fig. 10; hereinafter called 214) [0156]of each of at least one black matrix unit (212a-212d) in the black matrix  (212) to obtain the black matrix unit (212a-212d) whose side wall (214a-214c) is arranged at an inclined angle (δ1- δ3, fig. 10, [0156]) (Bang et al., fig. 10).
 	Regarding claim 16, Bang teaches the manufacturing method according to claim 15, further comprising:
 	processing the side walls (214a-214c) of all the black matrix units (212a-212d) in the black matrix (212) to obtain the black matrix units (212a-212d) whose side walls (214a-214c) are each arranged at the inclined angle (δ1- δ3, fig. 10, [0159]) (Bang et . 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. US PGPub. 2020/0273918 as applied to claims 3 and 10 above, and further in view of Yoshihara et al. US PGPub. 2020/0224047. 	Regarding claim 4, Bang does not teach the display panel according to claim 3, wherein the groove (color filter 211) is filled with scattering particles. 	However, Yoshihara teaches color filter substrate (100, fig. 1) [0173] for a display panel [0196], wherein the groove (color filter elements 13, 11, 12 [0175] in the groove of the black matrix 20 [0181], fig. 1) is filled with scattering particles (12a, 12b, [0175]) (Yoshihara et al., fig. 1, [0173]-[0175]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the color filter in the groove of the black matrix of Bang by adding scattering particles in the color filter in the groove of the black matrix as taught by Yoshihara in order to enhance the effect of reducing leakage light in the display device (Yoshihara et al., [0177]). 	Regarding claim 5, Bang in view of Yoshihara teaches the display panel according to claim 4, wherein a structure of each of the scattering particles (12a/12b)
has various shapes, and the shapes comprise a spherical shape and a regular polyhedral shape (spherical, rectangular tetrahedral, [0084]) (Yoshihara et al., [0084]).
 	Regarding claim 6, Bang in view of Yoshihara teaches the display panel according to claim 5, wherein the scattering particles (12a/12b) are transparent (optically inactive [0082] particles like silica and titanium oxide, [0083]) (Yoshihara et al., [0082-0083]). Silica and titanium oxide are well-known transparent particles.
 	Regarding claim 11, Bang does not teach the display device according to claim 10, wherein the groove (color filter 211) is filled with scattering particles. 	However, Yoshihara teaches color filter substrate (100, fig. 1) [0173] for a display panel [0196], wherein the groove (color filter elements 13, 11, 12 [0175] in the groove of the black matrix 20 [0181], fig. 1) is filled with scattering particles (12a, 12b, [0175]) (Yoshihara et al., fig. 1, [0173]-[0175]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the color filter in the groove of the black matrix of Bang by adding scattering particles in the color filter in the groove of the black matrix as taught by Yoshihara in order to enhance the effect of reducing leakage light in the display device (Yoshihara et al., [0177]). 	Regarding claim 12, Bang in view of Yoshihara teaches the display device according to claim 11, wherein a structure of each of the scattering particles (12a/12b)
has various shapes, and the shapes comprise a spherical shape and a regular polyhedral shape (spherical, rectangular tetrahedral, [0084]) (Yoshihara et al., [0084]).
 	Regarding claim 13, Bang in view of Yoshihara teaches the display device according to claim 12, wherein the scattering particles (12a/12b) are transparent (optically inactive [0082] particles like silica and titanium oxide, [0083]) (Yoshihara et al., [0082-0083]). Silica and titanium oxide are well-known transparent particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892